Per Curiam.
The partial permanent disability of claimant is established both by the period of time it has existed, by the testimony of Dr. Reed, and the conclusions to be drawn from the testimony of other physicians. However, there seems to be a steady improvement in some respects, and considerable testimony concerning a greater earning capacity. Before another award is made further testimony as to claimant’s earning capacity should be taken. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur. Award affirmed, with costs to the State Industrial Board.